946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marsden S. FURLOW, Jr., Plaintiff-Appellant,v.STATE of Maryland, s/o J. Joseph Curran, Jr., AttorneyGeneral, State of Maryland, s/o Winfield Kelly, Jr.,Secretary of State, Judge Alan M. Resnick, District Court ofMaryland, Lonnie Ferguson, Clerk of Court, District ofMaryland, Defendants-Appellees,andMayor and City Council of Baltimore, s/o City Solicitor,Dexter Lockamy, Director of Finance, George G. Balog,Director of Public Works, George Ball, Bureau of GeneralServices, William Schaum, Division of Abandoned Vehicles, Defendants.
No. 90-2187.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1991.Decided Oct. 3, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Paul V. Niemeyer, District Judge, Marvin J. Garbis, District Judge.  (CA-90-209-PN)
Marsden S. Furlow, Jr., appellant pro se.
Alexander Wright, Jr., Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED IN PART, DISMISSED IN PART.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Marsden S. Furlow appeals from the district court order denying his motion for injunctive relief and granting summary judgment to some but not all of the defendants.   We affirm the denial of injunctive relief and dismiss the remainder of the appeal for lack of jurisdiction.


2
Under 28 U.S.C. § 1291 this Court has jurisdiction over appeals from final orders.   A final order is one which disposes of all issues in dispute as to all parties.   It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. § 1291.*  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. § 1292.   Finally, the order is not appealable as a collateral order under  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   As noted, Furlow appeals the denial of his motion for an injunction.   This Court has independent jurisdiction to consider the denied injunction, 28 U.S.C. § 1292(a)(1), but his appeal in this regard is without merit.   We therefore affirm the denial of injunctive relief.


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED IN PART, DISMISSED IN PART.



*
 After the July 5 order was entered, and after the notice of appeal was filed, the case was transferred to a different district judge.   The second judge, apparently believing the earlier order to have disposed of all claims, entered an order purporting to dismiss the case.   However, because the earlier order did not resolve all claims against all parties, the later order was in error.   Accordingly, when the case is returned, the court should consider all claims not disposed of in the July 5 order